Case 2:20-cv-04715-SB-RAO Document 73-2 Filed 11/16/20 Page1of4 Page ID #:725

EXHIBIT 2
Case 2:20-cv-04715-SB-RAO Document 73-2 Filed 11/16/20 Page 2of4 Page ID #:726

Ernest Franceschi

From: Ernest Franceschi

Sent: Thursday, November 12, 2020 7:39 PM
To: Jesenia Martinez; John Kristensen
Subject: RE: Rosario v. 11343 Penrose, Inc.
Jessenia:

There is no First Amendment right to put out a false and misleading notice with the intent of
subverting what will be the court approved notice. The court has the inherent authority to
control and regulate the conduct of its officers in pending actions in order to manage its cases
appropriately. This has nothing to do with advertising for clients to bring lawsuits. There is
already an action pending which has been conditionally certified, and notice must proceed
according to law. The only notice you can send out is the one approved by the court, which
has yet to occur. | strongly suggest that you take down the posting and affirm there are no
other social media notices with regard to this action.

Ernest J. Franceschi, Jr., Esq.
FRANCESCHI LAW CORPORATION
Trial Lawyers

4640 Admiralty Way, 5th Floor
Marina del Rey, California 90292

Tel: (213) 622-0835

Fax: (213) 622-0837

Email: ejf@franceschilaw.com

From: Jesenia Martinez [mailto:jesenia@kristensenlaw.com]

Sent: Thursday, November 12, 2020 5:18 PM

To: Ernest Franceschi <EJF@FranceschiLaw.com>; John Kristensen <John@kristensenlaw.com>
Subject: RE: Rosario v. 11343 Penrose, Inc.

Mr. Franceschi,

You have not provided any legal authority for your position which clearly requests a prior restraint and implicates First
Amendment issues. Your prior correspondence also contained inaccuracies about the posts. If you have case Jaw that
precludes attorneys from advertising please provide it to us so we can meaningfully consider your argument. To be clear,
by case law we mean actual cases where a court instituted a gag order.

We look forward to receiving your case law and reviewing it so that we may appropriately respond.

Thank you,

Jesenia A. Martinez

M@ristensenu

ATTORNEYS FOR PLAINTIFFS
12540 Beatrice Street, Suite 200

  

 
Case 2:20-cv-04715-SB-RAO Document 73-2 Filed 11/16/20 Page 3o0f4 Page ID#:727

Los Angeles, California 90066
Tel: (310) 507-7924 | Fax: (310) 507-7906
jesenia@kristensenlaw.com | www.kristensenlaw.com

This e-mail message, including any attachments, is for the sole use of the intended recipient(s) and may contain
information that is confidential and protected by law from unauthorized disclosure. Any unauthorized review, use,
disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender by reply e-mail and
destroy all copies of the original message.

From: Ernest Franceschi [mailto:EJF@FranceschiLaw.com]
Sent: Thursday, November 12, 2020 1:42 PM

To: John Kristensen; Jesenia Martinez

Subject: RE: Rosario v. 11343 Penrose, Inc.

Mr. Kristensen:

This email is sent to you pursuant to Local Rule 7-19.1 to ascertain if you intend to oppose our
forthcoming ex parte application. You did not respond to our email of yesterday demanding
that you take down your Instagram post that purports to give notice of the action against La
Vida without court approval. We now intend to move ex parte on Monday November 16,
2020 for an order requiring you to remove the Instagram post and any other social media and
internet messaging that purports to give notice to the public about the La Vida Action. Please
advise if you intend to oppose the application.

Ernest J. Franceschi, Jr., Esq.
FRANCESCHI LAW CORPORATION
Trial Lawyers

4640 Admiralty Way, 5th Floor
Marina del Rey, California 90292

Tel: (213) 622-0835

Fax: (213) 622-0837

Email: ejf@franceschilaw.com
Case 2:20-cv-04715-SB-RAO Document 73-2 Filed 11/16/20 Page 4of4 Page ID #:728

Ernest Franceschi

From: Ernest Franceschi

Sent: Wednesday, November 11, 2020 2:45 PM
To: John Kristensen; Jesenia Martinez
Subject: RE: Rosario v.. 11343 Penrose, Inc., et al.
John,

We are shocked to learn that about the existence of an Instagram post entitled “Join the Lawsuit
Against La Vida Gentlemen’s Club Now!” The posting which was obviously put up by your
office was not authorized by the Court and purports to give notice of the action and solicits
dancers to “join the Federal Lawsuit against La Vida...” As you certainly know, the Court has
yet to authorize the contents of the notice and the means by which notice must be

given. Moreover, this posting is materially false and patently misleading. It fails to disclose
that anyone opting in will be subject to the counterclaims and may be required to return the
revenue they earned as an independent contractor in order to receive minimum wage, less
withholdings. The use of #keepyourtips, #housefees, and, #vipfees falsely implies that dancers
will be able to retain such revenue, which is directly contrary to the Court’s ruling denying your
motion to dismiss the counterclaims. We believe that this is how you obtained Kendell Jones as
a client, and if so, it is obvious that she was not informed of the counterclaims and the potential
consequences to her of opting in.

Demand is therefore made that you immediately take down the Instagram post as well as any
other social media and/or internet solicitations seeking dancers to join the La Vida

lawsuit. Unless you agree to do so forthwith, we will have no alternative but to move the court
ex parte for an order directing you to do so. We are also separately considering bringing a
motion to disqualify you and your firm from further representation of Plaintiff and members of
the putative class for having posted an unauthorized and false notice that is contrary to the
Court’s ruling on the motion to dismiss the counterclaims, and which is obviously intended to
mislead putative class members.

Ernest J. Franceschi, Jr., Esq.
FRANCESCHI LAW CORPORATION
Trial Lawyers

4640 Admiralty Way, 5th Floor
Marina del Rey, California 90292

Tel: (213) 622-0835

Fax: (213) 622-0837

Email: ejf@franceschilaw.com
